Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-14) in the reply 
Filed on February 24, 2022 is acknowledged.

DETAILED ACTION
Specification
Title is objected to for failing to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 2-21 are objected to because of the following informalities: 
Claims 2-19
“the PMUT” should be --the PMUT device--
Claim 13
“the silicon layer” should be --a silicon layer--
Claim 21
“piezoelectric layer” should be --the piezoelectric layer--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In claim 7, it is unclear whether “substantially” refers to a fourth, a third, half, more than half, almost all, or some other quantity.  The specification does not provide some standard for measuring “substantially.” One of ordinary skill in the art, in view of the prior art and the status of the art, would not be reasonably apprised of the scope of “substantially” from the drawings alone. The specification uses the same term of degree as in the claim in paragraph [0033], but the scope of the term is not understood when read in light of the specification because the specification does not provide a standard for measuring “substantially.” 
Dependent claim 8 inherits the deficiencies of dependent claim 7, and is 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 13-16 recite the limitation “the silicon layer.”  There is insufficient 
antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 17-21 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Tsai et al. (U.S. Publication No. 2015/0357375; hereinafter “Tsai”).
Regarding claim 1, Tsai discloses a piezoelectric micromachined ultrasound transducer (PMUT) device, comprising: 
a structural layer (Figs. 9/27-28, 2708); 
an electrical component layer (Figs. 9/27-28, 2702); 
a first electrode (Figs. 9/27-28, 2724) located (Fig. 28) between (Fig. 28) the structural layer (Figs. 9/27-28, 2708) and the electrical component layer (Figs. 9/27-28, 2702); 
a second electrode (Figs. 9/27-28, 2720) located (Fig. 28) between (Fig. 28) the structural layer (Figs. 9/27-28, 2708) and the electrical component layer (Figs. 9/27-28, 2702); 
a piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; 2724) and the second electrode (Figs. 9/27-28, 2720), wherein the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) generates a mechanical response (Figs. 9/27-28; “fingerprint sensing” – [0136]) in response to a signal (Figs. 9/27-28; fingerprint sensing signal – [0136]) applied (Fig. 28) between (Fig. 28) the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720), and 
wherein the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) generates (Fig. 28) an electrical signal (Figs. 9/27-28, voltage across 2720 and 2724) between (Fig. 28) the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720) in response to (Fig. 28) a mechanical stress (Figs. 9/27-28; “fingerprint sensing” – [0136]) applied to (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]); and 
one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]), wherein the one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]) prevent diffusion (Figs. 9/27-28; [0133]) of the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) into (Fig. 28) the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720).  
Regarding claim 2, Tsai discloses the PMUT of claim 1, wherein the one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]) further comprise: a first barrier layer (Figs. first barrier layer - [0133]) in contact (Fig. 28) with the first electrode (Figs. 9/27-28, 2724) and the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]); and a second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) in contact (Fig. 28) with the second electrode (Figs. 9/27-28, 2720) and the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]).
Regarding claim 3, Tsai discloses the PMUT of claim 2, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) and the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) each prevent diffusion (Figs. 9/27-28; [0133]) of piezoelectric (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) into the first (Figs. 9/27-28, 2724) and second electrodes (Figs. 9/27-28, 2720). 
Regarding claim 5, Tsai discloses the PMUT of claim 3, wherein the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720) each comprise a platinum, molybdenum, or aluminum material (Figs. 9/27-28; [0132]).  
Regarding claim 6, Tsai discloses the PMUT of claim 1, wherein the one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]) further comprise: 
a first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) in contact (Fig. 28) with the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and located (Fig. 28) between (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) 2724); 
a second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) in contact (Fig. 28) with the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and located (Fig. 28) between (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and the second electrode (Figs. 9/27-28, 2720), wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) and the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) cover a first portion (Figs. 9/27-28, portion between piezoelectric layer and electrode) of the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]); 
at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) in contact (Fig. 28) with piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]), wherein the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) covers a second portion (Figs. 9/27-28, portion between piezoelectric layer and other electrode) of the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]).  
Regarding claim 7, Tsai discloses the PMUT of claim 6, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]), the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]), and the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) substantially surround (Fig. 28) the 2710/2712/2714 in combination; [0129]).
Regarding claim 8, Tsai discloses the PMUT of claim 7, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]), the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]), and the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) completely surround (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]).
Regarding claim 17, Tsai discloses the PMUT of claim 1, wherein the electrical component layer (Figs. 9/27-28, 2702) comprises a CMOS layer ([0134]).  
Regarding claim 18, Tsai discloses the PMUT of claim 1, wherein the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) comprises lead zirconate titanate (PZT) ([0152]), lead magnesium niobite-lead zirconate titanate (PMN-PT), or lead zinc niobite-lead titanate (PZN-PT).  
Regarding claim 19, Tsai discloses the PMUT of claim 1, wherein the one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]) comprises Al203, TiO2, SiO2 (Figs. 9/27-28; 2706), Ir, LNO, Si3N4, YSZ, MgO, TiOx, or ZrO2.  
Regarding claim 20, Tsai discloses a piezoelectric micromachined ultrasound transducer (PMUT) device, comprising: 
a structural layer (Figs. 9/27-28, 2708); 
an electrical component layer (Figs. 9/27-28, 2702); 
2724) disposed (Fig. 28) adjacent (Fig. 28) to and over (Fig. 28) the structural layer (Figs. 9/27-28, 2708); 
a second electrode (Figs. 9/27-28, 2720) disposed (Fig. 28) adjacent (Fig. 28) to and over (Fig. 28) the structural layer (Figs. 9/27-28, 2708); 
a piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) located (Fig. 28) between (Fig. 28) the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720), wherein the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) generates (Fig. 28) a mechanical response (Figs. 9/27-28; “fingerprint sensing” – [0136]) in response to a signal (Figs. 9/27-28; fingerprint sensing signal – [0136]) applied (Fig. 28) between (Fig. 28)  the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720), and wherein the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) generates (Fig. 28) an electrical signal (Figs. 9/27-28, voltage across 2720 and 2724) between the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720) in response to (Fig. 28) a mechanical stress (Figs. 9/27-28; “fingerprint sensing” – [0136]) applied to (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]); and 
one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]), wherein the one or more barrier layers (Figs. 9/27-28; barrier layers associated with electrodes and pads - [0133]) prevent diffusion (Figs. 9/27-28; [0133]) of the piezoelectric layer (Figs. 9/27-2710/2712/2714 in combination; [0129]) into the first electrode (Figs. 9/27-28, 2724) and the second electrode (Figs. 9/27-28, 2720).  
Regarding claim 21, Tsai discloses a method for fabricating a piezoelectric micromachined ultrasound transducer (PMUT) device, comprising: 
providing a structural layer (Figs. 9/27-28, 2708); 
depositing (Figs. 9/27-28; [0128]-[0133]) a first conducting layer (Figs. 9/27-28, 2724) over the structural layer (Figs. 9/27-28, 2708); 
depositing (Figs. 9/27-28; [0128]-[0133]), a first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) over the first conducting layer (Figs. 9/27-28, 2724); 
depositing (Figs. 9/27-28; [0128]-[0133]) a piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) over the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]); 
depositing (Figs. 9/27-28; [0128]-[0133]) a second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) over the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]); 
depositing (Figs. 9/27-28; [0128]-[0133]) a second conducting layer (Figs. 9/27-28, 2720) over the structural layer (Figs. 9/27-28, 2708); 
patterning (Figs. 9/27-28; [0128]-[0133]) the second conducting layer (Figs. 9/27-28, 2720); 
etching (Figs. 9/27-28; [0128]-[0133]) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) based at least in part on the patterning (Figs. 9/27-28; [0128]-[0133]) of the second conducting layer (Figs. 2720); and 
depositing (Figs. 9/27-28; [0128]-[0133]) a third barrier layer (Figs. 9/27-28; third barrier layer - [0133]) over the second conducting layer (Figs. 9/27-28, 2720), piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]), and the first conducting layer (Figs. 9/27-28, 2724).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in 
view of Ramesh (U.S. Publication No. 2007/0029593; hereinafter “Ramesh”).
Regarding claim 4, Tsai discloses the PMUT of claim 3, wherein at least one of the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) or the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]).  Tsai does not teach a layer comprising a strontium ruthenium trioxide (SrRuO3) film.  
Ramesh, however, does teach a layer comprising a strontium ruthenium trioxide (SrRuO3) film (“The SRO layer 16…” - [0042]; “The lower strontium ruthenate layer 16 may be thin but is desired to serve as a barrier between the iridium oxide and the BFO.” - [0047]).
It would have been obvious to one with ordinary skill in the art before the . 
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tsai in view of Tsai’s further embodiment.
Regarding claim 9, Tsai teaches the PMUT of claim 6, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) and the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]), and wherein the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]). Tsai does not teach a conductive layer and an insulating layer.
Tsai’s further embodiment, however, does teach a conductive layer (“metal conductivity layer” – [0098]) and an insulating layer (“insulation layer” – [0098]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsai to include the features of Tsai’s further embodiment because it would provide a sequence of machine executable operations thereby facilitating manufacturing.
Regarding claim 10, Tsai as modified teaches the PMUT of claim 9, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) is in contact (Fig. 28) with the first electrode (Figs. 9/27-28, 2724) and the second barrier second barrier layer - [0133]) is in contact (Fig. 28) with the second electrode (Figs. 9/27-28, 2720).  
Regarding claim 11, Tsai as modified teaches the PMUT of claim 9, further comprising a first electrical connection (Figs. 9/27-28; first pad associated with first additional electrode - [0133]) from the electrical component layer (Figs. 9/27-28, 2702) and the first electrode (Figs. 9/27-28, 2724) and a second electrical connection (Figs. 9/27-28; second pad associated with second additional electrode - [0133]) between the electrical component layer (Figs. 9/27-28, 2702) and the second electrode (Figs. 9/27-28, 2720), wherein the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) is located (Fig. 28) between (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and each of the first electrical connection (Figs. 9/27-28; first pad associated with first additional electrode - [0133]) and the second electrical connection (Figs. 9/27-28; second pad associated with second additional electrode - [0133]).  
Regarding claim 12, Tsai as modified teaches the PMUT of claim 11, wherein the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) comprises: a first additional barrier layer (Figs. 9/27-28; first additional barrier layer - [0133]) in contact (Fig. 28) with the first electrical connection (Figs. 9/27-28; first pad associated with first additional electrode - [0133]); and a second additional barrier layer (Figs. 9/27-28; second additional barrier layer - [0133]) in first pad associated with first additional electrode - [0133]).  
Regarding claim 13, Tsai teaches the PMUT of claim 6, further comprising a layer (Figs. 9/27-28, barrier layers and pads associated with first electrode  - [0133]) in contact (Fig. 28) with the first electrode (Figs. 9/27-28, 2724) and the silicon layer (Figs. 9/27-28, 2706) and a standoff (Figs. 9/27-28, 2716) in contact (Fig. 28) with the second electrode (Figs. 9/27-28, 2720) . Tsai does not teach an insulating buffer layer.
Tsai’s further embodiment, however, does teach an insulating buffer layer (“insulation layer” – [0098]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tsai to include the features of Tsai’s further embodiment because it would provide a sequence of machine executable operations thereby facilitating manufacturing.
Regarding claim 14, Tsai as modified teaches the PMUT of claim 13, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) prevents diffusion (Figs. 9/27-28; [0133]) from the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) into the silicon layer (Figs. 9/27-28, 2706) and the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) prevents diffusion (Figs. 9/27-28; [0133]) from the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) into the standoff (Figs. 9/27-28, 2716
Regarding claim 15, Tsai as modified teaches the PMUT of claim 14, wherein the at least one additional barrier layer (Figs. 9/27-28; barrier layers associated with additional electrodes and pads - [0133]) further prevents diffusion (Figs. 9/27-28; [0133]) from the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) into the silicon layer (Figs. 9/27-28, 2706).  
Regarding claim 16, Tsai as modified teaches the PMUT of claim 13, wherein the first barrier layer (Figs. 9/27-28; first barrier layer - [0133]) and the first electrode (Figs. 9/27-28, 2724) overlap (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and the silicon layer (Figs. 9/27-28, 2706), and wherein the second barrier layer (Figs. 9/27-28; second barrier layer - [0133]) and the second electrode (Figs. 9/27-28, 2720) overlap (Fig. 28) the piezoelectric layer (Figs. 9/27-28, 2710/2712/2714 in combination; [0129]) and the standoff (Figs. 9/27-28, 2716).  

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837